DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. This action is in reply to the remarks and/or arguments filed for Application 15/852,625 filed on 3 December 2021.
Claims 1, 3, and 16-25 have been previously canceled.
The rejection of claims 2, 4-15, and 26-28 under 35 U.S.C. § 101 is withdrawn.
Claims 2, 4-15, and 26-28 are currently pending, have been examined and are allowed. 

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:
The cited prior arts, taken alone or in combination, fail to teach the claimed invention primarily set forth in the limitations of claim 2. Therefore, the combined prior arts of record fail to render the rejected claims obvious. 

Representative claim 2 recites:

tracking by a trading circle manager members of a trading circle, 

wherein the trading circle manager facilitates communication for the trading circle, wherein the trading circle includes a plurality of members, 

wherein the tracking includes associating a first subset of the plurality of members with a first tradeable object; 

receiving by the trading circle manager first data from a first trading device for an order of the first trading device, 

wherein the order of the first trading device is a new order, 

wherein the first trading device is a member of the trading circle, 

wherein the tracked first subset of the plurality of members includes the first trading device; 

determining by the trading circle manager, in response to receiving the first data from the first trading device for the order of the first trading device and before an electronic exchange sends an indication of the order of the first trading device, that the order of the first trading device is for the first tradeable object, 

wherein the order of the first trading device is associated with a first quantity at a first price; 

aggregating by the trading circle manager, in response to determining that the order of the first trading device is for the first tradeable object and before the electronic exchange sends an indication of the order of the first trading device, the first data for the order of the first trading device and data for orders of other members in the tracked first subset of members of the trading circle to generate aggregated market depth data for the first tradeable object, 

wherein the aggregated market depth data represents quantities available for the first tradeable object at corresponding price levels, 

wherein the aggregated market depth data does not include market depth data from an electronic exchange; 

generating by the trading circle manager, in response to aggregating the market depth data for the first tradeable object and before the electronic exchange sends an indication of the order of the first trading device, a message including the aggregated market depth data; and 

sending by the trading circle manager the generated message including the aggregated market depth data to the tracked first subset of the plurality of members of the trading circle associated with the first tradeable object, 

wherein the market depth data is provided to the trading circle after the order of the first trading device is sent to the electronic exchange, 

wherein the market depth data is provided to the trading circle before the electronic exchange sends an indication of the order of the first trading device, 

wherein a second trading device in the tracked first subset of members of the trading circle sends a second order to the electronic exchange based on the aggregated market depth data before the electronic exchange sends an indication of the order of the first trading device.  

In particular, the pending claims recite specific features to improve the operation of a distributed computer system by reducing the latency in communication and improving information availability in the system which integrate any judicial exception into a practical application. The Specification identifies problems related to computer networking and the operation of existing distributed computer systems, including latency and information availability problems, with existing distributed computing systems. The Specification also describes how the claimed embodiments overcome these problems by improving existing distributed computing systems as follows (emphasis added) : ¶[0016] “Circle data representing a potential change in the market may be communicated to the members of the trading circle allowing for consideration and/or action upon the potential market changing information before most non-members receive updated market data from the electronic exchange. In this way, members of a trading circle are able to act immediately based on information contained and communicated within the circle data while the actions of non-members of the trading circle are delayed until the updated market data is received from the electronic exchange....”; ¶[0019] “Additionally, disclosed embodiments provide mechanisms and processes to develop and/or share market data that may not be provided or otherwise available from the electronic exchange. For example, exchanges often limit the number of price levels for which quantity data is disseminated beyond the best bid and the best price. In some examples, the exchange disseminates quantity data at four price levels in one direction from the best bid/price and four price levels in the opposite direction from the best bid/price. In such instances, users interacting with the exchange are provided with an incomplete view of the market because the exchange does not disseminate price information beyond the limited number of price levels (for example, eight price levels). Disclosed embodiments facilitate communication among trading circle members of price information beyond the limitations imposed by the exchange. As described in detail below, disclosed embodiments utilize price information associated with working orders of one or more individual members of a trading circle to provide the other members of the circle with a more complete view of the market. For example, when the exchange only disseminates quantity information for the eight price levels nearest the best bid/price, disclosed embodiments may develop and/or disseminate quantity information among members of the trading circle related to twenty (or more) price levels nearest the best bid/price or all of the price levels. In such instances, disclosed embodiments provide the members of the trading circle with a more complete view of the market than is provided to non-circle members by the exchange alone ...”. 

In addition, at paragraphs [0077]-[0078] the Specification states: ¶[0077] “The example trading circle manager 300 enables a user of, for example, the trading device 110 of FIG. 1 and other trading devices to define and establish one or more trading circles with other users for the purpose of communicating trading data among circle members. The communication of trading data between members of a trading circle is facilitated by the example trading circle manager 300 to provide trading data to members of the circle without waiting for an exchange to process information received in connection with the trade data and generate an appropriate response (for example, provide a notification in response to a submission). As a result, members of the trading circle receive trading data associated with other members faster than current systems. In current systems, users interacting with an exchange wait for the exchange to process orders and/or other transactions before becoming aware that another user or entity placed the order or initiated the transaction. In contrast to current systems, the example trading circle manager 300 provides members of a circle with data related to, for example, an order placed by a fellow circle member at an exchange without the receiving members of the circle having to wait for the exchange to process and disseminate data related to the order”; ¶[0078] “For example, when a first member of a circle established and managed by the example trading circle manager 300 of FIG. 3 has a first order working at an exchange that involves a first tradeable object, a second member of the same trading circle may submit a second order to the exchange that involves the same first tradeable object. In current systems, to become aware of the second order, the first circle member would have to wait for the exchange to process the order submitted by the second circle member and to disseminate information related to changes at the market caused by the second order. Conversely, the example trading circle manager 300 conveys data related to the second order to the first circle member as soon as the second order is sent to the exchange by the second circle member (or a trading device associated with and/or utilized by the second circle member). In other words, the example trading circle manager 300 conveys an indication of the second order for example, the indication may include details of the second order) in conjunction with (for example, at the same or substantially the same time as) the second order being sent to the exchange. As a result, the example trading circle manager 300 causes the first circle member to receive data related to the first tradeable object and an estimate or projection of the effects of first tradeable object on the exchange without the first circle member having to wait for the exchange to process the second order of the second circle member”.

These improvements are recited in the pending claims. Therefore, the pending claims clearly integrate any abstract idea exception into a practical application.

Specifically, the prior arts alone or when taken in combination, do not disclose the specific limitation(s): “aggregating by the trading circle manager, in response to determining that the order of the first trading device is for the first tradeable object and before the electronic exchange sends an indication of the order of the first trading device, the first data for the order of the first trading device and data for orders of other members in the tracked first subset of members of the trading circle to generate aggregated market depth data for the first tradeable object, wherein the aggregated market depth data represents quantities available for the first tradeable object at corresponding price levels, wherein the aggregated market depth data does not include market depth data from an electronic exchange”; “generating by the trading circle manager, in response to aggregating the market depth data for the first tradeable object and before the electronic exchange sends an indication of the order of the first trading device, a message including the aggregated market depth data”; and “sending by the trading circle manager the generated message including the aggregated market depth data to the tracked first subset of the plurality of members of the trading circle associated with the first tradeable object, wherein the market depth data is provided to the trading circle after the order of the first trading device is sent to the electronic exchange, wherein the market depth data is provided to the trading circle before the electronic exchange sends an indication of the order of the first trading device, wherein a second trading device in the tracked first subset of members of the trading circle sends a second order to the electronic exchange based on the aggregated market depth data before the electronic exchange sends an indication of the order of the first trading device”.  

For these reasons above, claim 2 is deemed to be allowable over the cited prior arts of record. Claims 4-15, and 26-28 are allowed based on their dependency on the allowed independent claims. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692